Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 1, 2018

                                       No. 04-18-00168-CV

                             IN THE INTEREST OF J.A.B., a Child

                     From the 57th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016-PA-02092
                            Honorable Martha Tanner, Judge Presiding

            ORDER SUBMITTING CAUSE FOR REHEARING EN BANC
Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice (dissenting)
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        A majority of the en banc court orders en banc rehearing of the panel’s opinion and
judgment. See TEX. R. APP. P. 49.7. Accordingly, “the panel’s judgment . . . [will] not become
final, and the case will be resubmitted to the court for en banc review and disposition.” Id.

           It is so ORDERED on October 1, 2018.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court